Citation Nr: 1700921	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression.  

3.  Entitlement to service connection for treatment purposes only under 38 U S C Chapter 17 for a psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2013 substantive appeal, the Veteran checked the box indicating that he wanted a videoconference hearing at the RO before a Veterans Law Judge.  

In a September 2015 letter to the Veteran, VA indicated that the Veteran had been scheduled for a videoconference hearing at the Nashville RO in October 2015.  The Veteran did not appear for his scheduled hearing.  

In a December 2015 statement in support of claim, the Veteran indicated that he had missed his October 2015 videoconference hearing due to hospitalization at the Tennessee Valley VAMC.  He requested that the hearing be rescheduled.

A review of the record reveals that the Veteran has appeared for all prior VA examinations and hearings relating to past claims. The Board has no reason to doubt the Veteran's claimed hospitalization.  Based upon the Veteran's request and his prior history, the Veteran should be rescheduled for a videoconference hearing at the RO before a Veterans Law Judge.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the Nashville RO before a Veterans Law Judge.  A copy of the notice sent to the Veteran with regard to the hearing must be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

